                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


In re DaVITA INC. STOCKHOLDER                 :
DERIVATIVE LITIGATION                         :
                                              :
                                              :
This Document Relates To:                     :                Civil Action No. 17-152-MPT
                                              :
       ALL ACTIONS.                           :
                                              :

                                 MEMORANDUM ORDER

I.     INTRODUCTION

       In this consolidated stockholder derivative action,1 lead plaintiff City of Warren

Police and Fire Retirement System (“lead plaintiff”), on behalf of itself and other plaintiffs

consolidated into this action (collectively, “plaintiffs”), alleges that defendants DaVita,

Inc. (“DaVita” or “the company”) and certain current and/or former members of DaVita’s

Board of Directors (the “Board”) (collectively, “defendants”) breached their fiduciary

duties, unjustly enriched themselves, committed corporate waste, and violated Section

14(a) of the Securities Exchange Act of 1934 from at least 2015 through September 29,

2017 (the “Relevant Period”).2 Presently before the court is defendants’ motion to

dismiss (the “motion to dismiss”) the Verified Consolidated Shareholder Derivative
Complaint (the “Complaint”) as well as plaintiffs’ motion to strike (the “motion to strike”)

materials attached to the motion to dismiss and discussed in defendants’ accompanying

memoranda of law.3 For the reasons discussed herein, the motion to strike is

GRANTED and the motion to dismiss is DENIED.




       1
         D.I. 11.
       2
         D.I. 13.
       3
         D.I. 23; D.I. 28.
II.    BACKGROUND

       A.     Procedural Background

       The case at bar originates in a complaint filed on February 10, 2017 by Charles

Blackburn.4 By stipulation, in August 2017, Mr. Blackburn and the plaintiffs in two other

actions, Gabilondo v. Thiry et al., Civil Action No. 1:17-cv-00653; and City of Warren

Police and Fire Retirement System v. Diaz et al., Civil Action No. 1:17-cv-00709, agreed

to consolidate their lawsuits into a single action led by lead plaintiff.5 On August 23,

2017, the parties filed a Notice, Consent, and Reference of a Civil Action to a Magistrate

Judge, in which they consented to the Court conducting all proceedings in this case,

including trial, the entry of final judgment and all post-trial proceedings.6 The District

Court ordered that this consent was effective as of that same day.7 Lead plaintiff filed an

amended Verified Consolidated Shareholder Derivative Complaint (the “Complaint”) on

September 29, 2017. 8

       On October 17, 2017, the court granted the parties’ stipulated schedules for filing

motions to stay and to dismiss.9 Pursuant to that schedule, defendants moved on

December 18, 2017 to dismiss the Complaint10 and to stay this action pending the

outcome of motions to dismiss in a related action in the District of Colorado, Peace

Officers Annuity and Benefit Fund of Georgia v. DaVita Inc. et al ., Civil Action No. 1:17-

cv-00304-WJM-MJW.11 Defendants move to dismiss, pursuant to Rules 12(b)(6) and

23.1, “on the grounds that Plaintiffs . . . failed to make demand on the DaVita Board of

Directors.”12 Plaintiffs oppose the motion and request, “[s]hould the Motion to Dismiss


       4
         D.I. 1.
       5
         D.I. 8; D.I. 9, D.I. 10, D.I. 11.
       6
         D.I. 12.
       7
         Id.
       8
         D.I. 13.
       9
         D.I. 16.
       10
          D.I. 23.
       11
          D.I. 20.
       12
          D.I. 23.


                                              2
be sustained in any part,” leave to amend under Rule 15(a). 13 In addition, plaintiffs

move to strike materials attached to and discussed in defendants’ memorandum of law

in support of the motion to dismiss.14 All three motions were fully briefed on May 4,

2018.15

       On June 25, 2018, the court granted the motion to stay,16 which continued

through status conferences on November 1, 2018 and January 7, 2019.17 On January 7,

2019, with no decision yet issued in the Colorado action, the Court ordered the parties

to submit a joint proposed scheduling order.18 The parties submitted the proposed

schedule on February 8, 2019,19 which the court ordered into effect on February 28,

2019.20 On March 28, 2019, the District of Colorado denied the pending motions to

dismiss in the related securities action. 21 Two motions are presently before the court:

defendants’ motion to dismiss22 and plaintiffs’ motion to strike.23




       13
        D.I. 30 at 30.
       14
        D.I. 28, D.I. 29.
     15
        D.I. 32, D.I. 33, D.I. 34.
     16
        D.I. 37.
     17
        D.I. 42.
     18
        D.I. 44.
     19
        D.I. 47.
     20
        D.I. 48.
     21
        Peace Officers Annuity and Benefit Fund of Ga. v. DaVita Inc. et al ., No. 17-
CV-0304-WJM-NRN, 2019 WL 1403070 (D. Colo. Mar. 28, 2019).
     22
        D.I. 23.
     23
        D.I. 28.


                                             3
        B.       Allegations in the Complaint

        DaVita is in the business of offering “kidney dialysis services for patients

suffering from chronic kidney failure or end-stage renal disease (‘ESRD’).”24 The

allegations in the Complaint broadly address DaVita’s policies and actions related to the

company’s dialysis patients whose medical coverage is provided by Medicaid and

Medicare. Since the motion to dismiss is limited to demand excusal, rather than recite

the extensive allegations in the Complaint, the court discusses the following pertinent

allegations and inferences.

        First, the relationship between private insurance ESRD dialysis patients and

DaVita’s bottom line was disclosed by DaVita.25 For instance, DaVita stated in public

filings that it was “los[ing] money on each Medicare treatment that [it] provide[d]”26 and

that “[n]early all of [DaVita’s] net earnings from [] dialysis and related lab services [were]

derived from commercial payors[.]”27 This was a known challenge to DaVita’s

profitability.

        Second, the Board approved a company strategy to donate approximately $100

million annually to American Kidney Foundation (“AKF”).28 DaVita did not publicly

disclose the fact of this donation, or its amount.29 AKF devotes most of its annual budget

to a “premium assistance” program that funds private insurance premiums for ESRD

dialysis patients.30 Thus, DaVita expected that the bulk of its substantial donations to

AKF would support AKF’s premium assistance program.31

        Third, AKF’s premium assistance program favors dialysis services provided by its


        24
        D.I. 13 at ¶ 2.
        25
        D.I. 30 at 10.
     26
        D.I. 13 at ¶ 74.
     27
        Id.
     28
        Id. at ¶¶ 95, 109.
     29
        Cf. id. at ¶¶ 97–98 (detailing DaVita’s announcement that it had been “donating
money to the AKF” and the accompanying fall in share price).
     30
        Id. at ¶ 95.
     31
        Id. at ¶ 97.


                                              4
donors (including DaVita) over all other treatment alternatives and providers. In fact,

AKF’s program stops paying patients’ private insurance premiums in the event that

these patients seek a kidney transplant.32 Moreover, “social workers at independent and

smaller dialysis organizations . . . [have had] difficulty in obtaining AKF grants for their

dialysis patients. . . . [,] because of their clinic’s inability to donate [to AKF].” 33 It is

reasonable to infer that, as a substantial donor to AKF, DaVita was aware of AKF’s

policies. Thus, DaVita was reasonably certain that the vast majority of its contributions

to AKF would support private health insurance premiums for DaVita’s dialysis patients

participating in AKF’s premium assistance program, and that, on the AKF program,

those patients would remain on dialysis.

       Fourth, DaVita management engaged in a systematic plan to direct ESRD

dialysis patients on Medicaid to AKF’s premium assistance program. In DaVita’s

“Medicaid Opportunity” initiative, company employees “engage[d] Medicaid patients in a

conversation about new coverage options[.]”34 DaVita had aggressive goals, and it

tracked its employees progress in converting Medicaid patients. 35 Moreover, when

Medicaid patients had been approached but were categorized as “disinterested” in

pursuing private insurance, their cases were reviewed by “divisional vice presidents and

regional operational directors” who held weekly or bi-weekly conference calls “to discuss

‘validation’ for [these] patients[.]” 36 Company managers were compensated specifically

based upon performance in the Medicaid Opportunity initiative, and this “pay-for-

performance” approach was extended to DaVita’s top management through an advisory

vote discussed in the company’s 2016 Proxy Statement.37 DaVita did not publicly

disclose its performance in this initiative, including the number of Medicare patients who

       32
          Id. at ¶¶ 6, 92, 108.
       33
          Id. at ¶ 111.
       34
          Id. at ¶ 103.
       35
          Id.
       36
          Id.
       37
          Id. at ¶¶ 152–53.


                                                  5
were ultimately enrolled in AKF private insurance programs.38 Therefore, the Medicaid

Opportunity initiative was a concerted effort by DaVita management to convert money-

losing dialysis patients on Medicaid into profitable dialysis patients on private insurance

plans.

         Fifth, it is reasonable to infer that these efforts are contrary to DaVita’s stated

policies concerning charitable contributions. For example, DaVita’s “Code of Conduct”

materials discuss charitable contributions:

                Charitable contributions may be made to outside charities,
                on DaVita’s behalf, with proper approvals from D-COMM in
                the U.S. or Team Quest outside the U.S. 39 We do not
                participate in charitable activities or make charitable
                contributions to improperly induce referrals, to illegally gain
                an unfair business advantage, or in violation of the law .

                Because we are a Village, we help each other and our
                greater community. We are encouraged to volunteer for
                charitable activities. However, no person may pressure
                another to do so. We may also participate in non-DaVita-
                sponsored charitable activities as long as it does not affect
                our work.40
This Code of Conduct applies to company employees as well as Board members.41

         Sixth, the Complaint details several lawsuits, reports, and investigations that

publicly suggest that DaVita’s activities concerning AKF and the Medicaid Opportunity

initiative were illicit, illegal, or both illicit and illegal. For instance, the Complaint
discusses insurance company, UnitedHeath’s suit against DaVita’s industry peer,

American Renal, which was filed in July 2016 and was ultimately the subject of an

article in the New York Times.42 In an August 2016 conference call discussing quarterly

results, company management stated that DaVita had been donating money to AKF

         38
         Id. at ¶ 97 (“[W]e haven’t disclosed those numbers.”).
         39
         The court notes that “D-COMM” refers to DaVita’s corporate communications
team and “Team Quest” is the company’s corporate compliance team.
      40
         D.I. 13 at ¶ 44 (emphasis added).
      41
         Id.
      42
         Id. at ¶¶ 92–95.


                                                 6
but, when asked by a financial analyst, did not disclose the results of the Medicaid

Opportunity initiative.43 Subsequently, the Centers for Medicare & Medicaid Services

(“CMS”) sought public comment “concerning ‘Inappropriate Steering of Individuals

Eligible for or Receiving Medicare and Medicaid Benefits to Individual Market Plans.’”44

In October 2016, an article appeared in the St. Louis Post-Dispatch, discussing DaVita

and the Medicaid Opportunity initiative.45 A few months later, on January 6, 2017,

shortly before plaintiff filed suit in the case at bar, 46 DaVita announced that “it had

received a subpoena from the U.S. Attorney’s Office for the District of Massachusetts

‘seeking the production of information related to charitable premium assistance.’”47 “On

that same day, The Wall Street Journal reported that the DOJ is ‘probing a controversial

arrangement under which kidney-care companies support charitable efforts to help

patients pay health-insurance premiums, according to disclosures from major dialysis

providers.’”48 “The article disclosed that Fresenius Medical Care North America and the

AKF had also been subpoenaed.” 49 These announcements reasonably support the

inference that, in some way, the company’s activities involving AKF were illegal and/or

illicit and could expose the company to various liabilities.




       43
          Id. at ¶¶ 96–97.
       44
          Id. at ¶¶ 99–101.
       45
          Id. at ¶ 103.
       46
          D.I. 1.
       47
          D.I. 13 at ¶ 106.
       48
          Id.
       49
          Id.


                                               7
       C.      Demand Futility

       Plaintiffs allege that demand on the Board is excused, because: (1) the Board

approved a business strategy that is not “a valid exercise of business judgement,”50 (2)

many of the members of the Board are interested or lack independence, 51 and (3)

various combinations of directors, including a majority of the Board as well as on

various committees of the Board, face a substantial likelihood of personal liability.52

III.   STANDARD OF REVIEW

       A.      Rule 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) governs a motion to dismiss a complaint

for failure to state a claim upon which relief can be granted. The purpose of a motion

under Rule 12(b)(6) is to test the sufficiency of the complaint, not to resolve disputed

facts or decide the merits of the case.53 “The issue is not whether a plaintiff will

ultimately prevail, but whether the claimant is entitled to offer evidence to support the

claims.”54 A motion to dismiss may be granted only if, after “accepting all well-pleaded

allegations in the complaint as true, and viewing them in the light most favorable to the

plaintiff, plaintiff is not entitled to relief.”55 While the court draws all reasonable factual

inferences in the light most favorable to a plaintiff, it rejects unsupported allegations,

“bald assertions,” and “legal conclusions.”56
       50
           D.I. 13 at ¶ 121; see also id. at ¶¶ 119–20.
       51
           Id. at ¶¶ 122, 128–29.
        52
           Id. at ¶¶ 123–27.
        53
           Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993).
        54
           In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997)
(internal quotations and citations omitted); see also Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 563 n.8 (2007) (A[W ]hen a complaint adequately states a claim, it may not be
dismissed based on a district court’s assessment that the plaintiff will fail to find
evidentiary support for his allegations or prove his claim to the satisfaction of the
factfinder.@).
        55
           Maio v. Aetna, Inc., 221 F.3d 472, 481-82 (3d Cir. 2000) (citing Burlington, 114
F.3d at 1420).
        56
           Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (citations
omitted); see also Schuylkill Energy Res., Inc. v. Pa. Power & Light Co., 113 F.3d 405,
417 (3d Cir. 1997) (citations omitted) (rejecting Aunsupported conclusions and
unwarranted inferences@); Associated Gen. Contractors of Cal., Inc. v. Cal. State


                                                8
       To survive a motion to dismiss, a plaintiff=s factual allegations must be sufficient

to “raise a right to relief above the speculative level . . . .”57 Plaintiffs are therefore

required to provide the grounds of their entitlement to relief beyond mere labels and

conclusions.58 Although heightened fact pleading is not required, “enough facts to state

a claim to relief that is plausible on its face” must be alleged.59 A claim has facial

plausibility when a plaintiff pleads factual content sufficient for the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.60 Once

stated adequately, a claim may be supported by showing any set of facts consistent

with the allegations in the complaint.61 Courts generally consider only the allegations

contained in the complaint, exhibits attached to the complaint, and matters of public

record when reviewing a motion to dismiss.62

       B.      Rules 12(d) & 56

       Under Rule 12(d), “[i]f on a motion under Rule 12(b)(6) or 12(c), matters outside

the pleadings are presented to and not excluded by the court, the motion must be

treated as one for summary judgment under Rule 56.” 63 In such a circumstance, “[a]ll

parties must be given a reasonable opportunity to present all the material that is

pertinent to the motion.”64

Council of Carpenters, 459 U.S. 519, 526 (1983) (AIt is not . . . proper to assum e
[plaintiff] can prove facts that it has not alleged or that the defendants have violated the .
. . laws in ways that have not been alleged.@).
        57
            Twombly, 550 U.S. at 555 (citations omitted); see also Victaulic Co. v. Tieman,
499 F.3d 227, 234 (3d Cir. 2007) (citing Twombly, 550 U.S. at 555).
        58
            Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).
        59
            Twombly, 550 U.S. at 570; see also Phillips v. County of Allegheny, 515 F.3d
224, 233 (3d Cir. 2008) (AIn its general discussion, the Supreme Court explained that
the concept of a >showing= requires only notice of a claim and its grounds, and
distinguished such a showing from >a pleader’s bare averment that he wants relief and
is entitled to it.=@) (quoting Twombly, 550 U.S. at 555 n.3).
        60
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
        61
            Twombly, 550 U.S. at 563 (citations omitted).
        62
            See, e.g., Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d
1192, 1196 (3d Cir. 1993) (citations omitted).
        63
            Fed. R. Civ. P. 12(d).
        64
            Id.


                                                9
       Should the court convert the motion and consider the matter outside the

pleadings, a grant of summary judgment pursuant to Rule 56 is appropriate if materials

on the record, such a deposition, documents, electronically stored information,

admissions, interrogatory answers, affidavits and other like evidence show that there is

no genuine issue as to any material fact, and the moving party is entitled to judgment as

a matter of law.65 The movant bears the burden of establishing the lack of a genuinely

disputed material fact by demonstrating “that there is an absence of evidence to support

the nonmoving party=s case.”66 “Facts that could alter the outcome are >material,= and

disputes are ‘genuine’ if evidence exists from which a rational person could conclude

that the position of the person with the burden of proof on the disputed issue is

correct.”67 “Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no genuine issue for trial.”68

       C.     Rule 23.1

       Pursuant to Rule 23.1, shareholder derivative actions face a heightened pleading

standard. The verified complaint must:

              (3) state with particularity:
              (A) any effort by the plaintiff to obtain the desired action from
              the directors or comparable authority and, if necessary, from
              the shareholders or members; and

              (B) the reasons for not obtaining the action or not making the
              effort.69
“Although Rule 23.1 provides the pleading standard for derivative actions in federal

court, the substantive rules for determining whether a plaintiff has satisfied that standard


       65
          Id. 56 (a), (c).
       66
          Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
       67
          Horowitz v. Fed. Kemper Life Assurance Co., 57 F.3d 300, 302 n. 1 (3d
Cir.1995) (internal citations omitted).
       68
          Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)
(internal quotations omitted).
       69
          Fed. R. Civ. P. 23.1(b)(3).


                                              10
‘are a matter of state law.’”70 “Thus, federal courts hearing shareholders’ derivative

actions involving state law claims apply the federal procedural requirement of

particularized pleading, but apply state substantive law to determine whether the facts

demonstrate [that] demand would have been futile and can be excused.”71

       In this regard, “the entire question of demand futility is inextricably bound to

issues of business judgment and the standard of that doctrine’s applicability.”72 The

business judgment rule “is a presumption that in making a business decision the

directors of a corporation acted on an informed basis, in good faith and in the honest

belief that the action taken was in the best interests of the company.”73 Therefore, the

burden is on the party challenging a board’s decision to establish facts rebutting the

presumption that the business judgment rule applies. 74 By promoting the exhaustion of

intracorporate remedies as an alternate dispute resolution over immediate recourse to

litigation, “the demand requirement is a recognition of the fundamental precept that

directors manage the business and affairs of corporations.”75

       In Aronson v. Lewis, the Delaware Supreme Court characterized the exercise of

determining demand futility as deciding “whether, under the particularized facts alleged,

a reasonable doubt is created that: (1) the directors are disinterested and independent

and (2) the challenged transaction was otherwise the product of a valid exercise of

business judgment.”76 The Aronson test is disjunctive,77 which means that “if either
       70
           King v. Baldino, 409 F. App’x 535, 537 (3d Cir. 2010) (citing Blasband v. Rales,
971 F.2d 1034, 1047 (3d Cir. 1992)).
        71
           Kantor v. Barella, 489 F.3d 170, 176 (3d Cir. 2007).
        72
           Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984), overruled on other grounds
by Brehm v. Eisner, 746 A.2d 244, 253-54 (Del. 2000).
        73
           Id. (citations omitted); see also Beam ex. rel. Martha Stewart Living
Omnimedia, Inc. v. Stewart, 845 A.2d 1040, 1048 (Del. 2004) (emphasis in original)
(footnote omitted) (“The key principle upon which this area of our jurisprudence is based
is that the directors are entitled to a presumption that they were faithful to their fiduciary
duties.”).
        74
           Levine v. Smith, 591 A.2d 194, 205-06 (Del. 1991).
        75
           Aronson, 473 A.2d at 812.
        76
           Id. at 814.
        77
           Brehm, 746 A.2d at 256.


                                             11
prong is satisfied, demand is excused.”78

       While the focus in Aronson is on a specific decision of the board of directors, in

Rales v. Blasband, the Delaware Supreme Court explained that “a court should not

apply the Aronson test for demand futility where the board that would be considering the

demand did not make a business decision which is being challenged in the derivative

suit.”79 In one of “three principal scenarios[,]” 80 a court following the Rales test must

determine “whether or not the particularized factual allegations of a derivative

stockholder complaint create a reasonable doubt that, as of the time the complaint is

filed, the board of directors could have properly exercised its independent and

disinterested business judgment in responding to a demand.”81

IV.    DISCUSSION

       In the motion to dismiss, defendants contend that plaintiffs have failed to excuse

demand on DaVita’s Board of Directors (the “Board”) under Rules 12(b)(6) and 23.1. 82

However, defendants’ memorandum of law in support of the motion to dismiss lacks

similar clarity.83 In this brief, it is apparent that defendants disagree with plaintiffs’

interpretation of many of the facts alleged in the Complaint.84 At the same time,

defendants raise numerous factual disputes and seek to have the court consider and

take judicial notice of a substantial volume of material outside the Complaint.85 Plaintiffs

oppose the motion86 and move to strike the materials outside the Complaint.87
       78
          Id. (footnote omitted).
       79
          Rales v. Blasband, 634 A.2d 927, 933–34 (Del. 1993).
       80
          Id. at 934. These three scenarios are: “(1) where a business decision was
made by the board of a company, but a majority of the directors making the decision
have been replaced; (2) where the subject of the derivative suit is not a business
decision of the board; and (3) where . . . the decision being challenged was made by the
board of a different corporation.” Id.
       81
          Id.
       82
          D.I. 23.
       83
          See generally D.I. 24.
       84
          See generally id.
       85
          See generally id.
       86
          D.I. 30.
       87
          D.I. 28.


                                               12
       Based upon the seventy-eight pages of briefing on the motion to dismiss, the

court notes that the briefs and the myriad arguments contained therein fail to comply

with the Local Rules in a number of ways, including citation practice, form, and

compliance with page limits. Also, it is clear that the factual disputes are not presented

in a manner to facilitate summary judgment should the court be inclined to consider the

matter outside the Complaint.88 Thus, the court must decide whether to exclude the

materials outside the pleadings.89

       Before the court addresses this question in relation to defendants’ motion to

strike, it must first satisfy itself, pursuant to the Local Rules, which arguments are

reasonably presented in the briefing. Of those arguments and associated materials, the

court will then determine which remaining materials, if any, should be stricken as

comprising material beyond the pleadings. Thereafter, the court shall address the

motion to dismiss.

       A.       The Local Rules

       The parties’ briefing deviates from the Local Rules in a number of aspects

discussed herein, including citation practice and the form of the briefs. Not only is this

inconvenient to the court, but it has led the court to decline to consider sev eral of the

myriad arguments raised by the parties.




       88
            See supra Part III.B.
       89
            Fed. R. Civ. P. 12(d).


                                             13
              1.      The parties do not cite to “D.I.” number

       In what has become an increasingly-common practice in this court, the six briefs

before the court90 contain varied and inconsistent citations to the record. 91 The parties

have opted to give names to various documents, but the parties do not apply these

names consistently. For example, defendants’ memorandum of law in support of their

motion to dismiss is docketed at D.I. 24. In the various briefs, plaintiffs refer to this

document as “Motion[,]”92 “ECF No. 24[,]”93 and “Defs’ Mem.”94 Defendants refer to this

same document as “Motion to Dismiss[,]”95 “MTD[,]”96 “Memorandum[,]”97 and “Mem.”98

Of course, it is misleading to refer to this memorandum of law as a “motion,” because

the motion is docketed separately at D.I. 23.

       The court’s U.S. District Advisory Committee has published Local Rule

7.1.3(a)(6) “Citation By Docket Number,” which states that “[r]eferences to earlier-filed

papers in any civil action shall include a citation to the docket item number as

maintained by the Clerk in the following format: ‘D.I.’ followed by the docket item

number of the paper.”99 Counsel is reminded to take note.




       90
          These are D.I. 24; D.I. 29; D.I. 30; D.I. 31; D.I. 32; D.I. 34.
       91
          E.g., D.I. 34 at 3 n.2 (“Compare Mem. at 13–14, with Opp. at 7–8.”). When
multiple motions are before the court at once, “Mem.” identifies more than one brief. The
same is true for “Opp.”
       92
          D.I. 29 at 1.
       93
          Id.
       94
          D.I. 30 at 11 n.6, 25 n.8, 28.
       95
          D.I. 31 at 1.
       96
          Id. at nn.2–6.
       97
          D.I. 34 at 1 n.1.
       98
          Id.
       99
          D. Del. LR 7.1.3(a)(6).


                                              14
                2.    Arguments outside the “Argument” section of the briefs

       Consistent with Rule 7(b)’s requirement that a motion must “state with

particularity the grounds for seeking the order[,]”100 the Local Rules identify a section of

the brief containing “[a] summary of argument, setting forth in separately numbered

paragraphs the legal propositions upon which the party relies.”101 According to Local

Rule 7.1.3(c)(1), the body of the brief should contain a “concise statement of facts, with

supporting references to the record, presenting the background of the questions at

issue[]”102 followed by “[a]n argument, divided under appropriate headings distinctly

setting forth separate points.” 103

       Defendants’ brief in support of its motion to dismiss contains numerous

arguments and citations to materials. Front-and-center in the “Introduction” section of

this brief, defendants include what appears to be an argument in a page-long

footnote.104 The remainder of this section includes multiple arguments about disputed

facts.105 The “Background” section also includes extensive attorney argument

challenging the facts alleged in the Complaint, discussing documents that supposedly

contradict the allegations in the Complaint, and introducing various materials outside the

Complaint.106

       It is the moving party’s burden to clearly and cogently state its reasons for

dismissal in the “Argument” section of its brief. Therefore, the court declines to consider

arguments found outside the “Argument” sections of the briefing.




       100
           Fed. R. Civ. P. 7(b)(1)(B).
       101
           D. Del. LR 7.1.3(c)(1)(D).
       102
           Id. 7.1.3(c)(1)(E).
       103
           Id. 7.1.3(c)(1)(F).
       104
           D.I. 24 at 1-2 n.1; see also id. at 6 n.3.
       105
           Id. at 2–5.
       106
           D.I. 25 at 6–12 & nn.3–7.


                                               15
              3.     Use of footnotes

       The parties employ footnotes in two ways that are at cross purposes with the

requirements under the Local Rules defining citation practice, setting page-lengths,107

and specifying that arguments are to be set out in “separate points.” 108 First, defendants

have placed numerous lengthy citations in footnotes.109 This is contrary to the Local

Rules.110 Second, both parties have made arguments in footnotes.111 These arguments

present the court with numerous alternative and expansive reasons for dismissal.112

       The parties have made numerous arguments in the text of the briefs and have

supported those arguments with inline, textual citations. While the court declines to

speculate why, in specific circumstances, the parties have opted to place citations and

arguments in footnotes, the court nonetheless concludes that the use of single-spaced

footnotes (instead of double-spaced text) for these purposes alters the page length of

the briefs and effectively allows a party additional pages of briefing. Moreover,

defendants’ practice of voicing arguments in footnotes fails to place the opposing

parties, as well as the court, on notice of defendants’ grounds for dismissal. Therefore,

in order to enforce the stipulated page limits and the form of the briefs as defined by the

Local Rules, the court declines to consider these f ootnotes.




       107
           D. Del. LR 7.1.3(a)(4); D.I. 15; D.I. 16.
       108
           D. Del. LR 7.1.3(c)(1)(F).
       109
           D.I. 24 at 19 & n.14, 19–20 & n.15, 26 & n.17; D.I. 34 at 4 & n.3, 11 & n.5;
D.I. 31 at 4 & n.7, 6 & n.9.
       110
           See D. Del. LR 7.1.3(a)(5) (specifying citation according to the Bluebook); see
also The Bluebook: A Uniform System of Citation R. B1.1, at 3 (Columbia Law Review
Ass’n et al. eds., 20th ed. 2015) (In briefs, “citations generally appear within the text of
the document immediately following the propositions they support.”).
       111
           D.I. 24 at 14 nn.9–11, 17 n.12, 19 n.13, 22 n.16, 28 n.18; D.I. 30 at 11 n.6, 21
n.7, 25 n.8, 30 n.9; D.I. 34 at 3 n.2, 7 n.4, 14 n.6; D.I. 31 at 3 n.6, 6 n.8, 8 n.10; D.I. 32
at 2 n.1.
       112
           See, e.g., D.I. 24 at 14 nn.9–11.


                                             16
       B.     Motion to Strike113

       As discussed above, the record presented by defendants is insufficient to support

summary judgment; therefore, the court will consider whether to exclude the material

outside the Complaint in the context of the motion to strike.114 Presently before the court

are two aspects of the motion to strike: (1) the public-record materials;115 and (2) the

materials attached to the motion to dismiss.116

       Plaintiffs have moved to strike these materials on the basis that defendants ask

the court to consider “factual assertions” and to draw “inferences therefrom[.]”117

Defendants answer that, based upon the substance of these materials, “[p]laintiffs know

that this information undermines their claims.”118 In essence, defendants ask the court to

take judicial notice of various aspects of the “public record,” which they contend

contradict the allegations in the Complaint, and to decide the motion to dismiss based

upon this alternate set of facts.119




       113
           In the answering brief in opposition to the motion to strike, defendants
attach a footnote to the “Argument” heading of that brief in which they contend
that the motion to strike is “procedurally improper[ under Rule 12(f),] because the
rules authorizing motions to strike do not apply to motions to dismiss or their
supporting papers.” D.I. 31 at 3 n.6. Plaintiffs oppose the motion. D.I. 32 at 3–4. As
discussed above, the court declines to consider this argument. See supra Part
IV.A.3.
       114
           Fed. R. Civ. P. 12(d).
       115
           In their opening brief in support of the motion to dismiss, defendants ask the
court to take judicial notice of various websites, the holdings of other courts, and the
opinions of administrative bodies. D.I. 24 at 1 n.1, 7 n.4, 7–9, 11 & nn.5–7, 21 & n.14,
22 & n.15.
       116
           D.I. 25-1, exs. A–D.
       117
           D.I. 29 at 1. In the alternative, should the court decide to consider these
materials, plaintiffs move to convert the motion to dismiss to a motion for summary
judgment under Rule 12(d) and open discovery concerning the issues of fact raised by
defendants. Id. at 2.
       118
           D.I. 31 at 1.
       119
           Id. at 3–7. Defendants’ contend that, because the court m ay take judicial
notice of certain facts, it is inappropriate for the court to convert the motion to summary
judgment or to open discovery. Id. at 7–10.


                                            17
              1.      Public-record materials

       In the “Argument” section of their opening brief on the motion to dismiss,

defendants appear to seek broad declaratory relief that “[l]egally, no court, government

body or administrative agency has found that anything DaVita did was improper.”120 The

factual basis for this conclusion is limited to attorney argument stringing together

various Medicare regulations and guidance found in the public record. 121 In addition,

defendants ask the court to take judicial notice of the findings of the United States

District Court for the Eastern District of Texas122 in Dialysis Patient Citizens v. Burwell.123

Defendants cite to no other materials relevant to their argument.124 In the reply brief on

the motion to dismiss, defendants claim “by [p]laintiffs’ own formulation, the survival of

their Complaint rests solely on whether they have adequately alleged that DaVita

violated the law.”125 Defendants contend that plaintiffs have not met this burden.

       When plaintiffs moved to strike, defendants used the briefing as an opportunity to

ask the court to take judicial notice of an even broader range of materials.126 Although

these additional administrative documents and court decisions were not specifically

discussed in the “Argument” section of the opening brief on the motion to dismiss, they

were discussed elsewhere in that brief.127 Defendants aver these materials are

“uncontroversial facts” and that “[p]laintiffs claim that the facts are subject to dispute” is

not sufficient, because plaintiffs “do not offer any basis beyond their own say-so to
       120
            D.I. 24 at 21; see also D.I. 34 at 3–13.
       121
            D.I. 24 at 21–22 & nn.14–15.
        122
            Id. at 28 (emphasis in original) (“Indeed, the opinion in the Burwell case, as
well as ESRD patients’ support for AKF and the fact that many of the challenges to
charitable premium assistance were brought by profit-motivated insurance companies
all are factors weighing against a conclusion that the Board should have known
DaVita’s conduct was problematic.”).
        123
            No. 4:17-CV-16, 2017 WL 365271 (E.D. Tex. Jan. 25, 2017).
        124
            E.g., D.I. 24 at 23–24 (presenting no citation to support the averment “Legally,
no Court or law enforcement agency or administrative body has found that anything
DaVita did was in violation of any law.”).
        125
            D.I. 34 at 4.
        126
            D.I. 31 at 1–2 & nn.1–5.
        127
            Id. (citing D.I. 24 at 1–2 n.1, 11 nn.5–7, 21–22 nn.14–15 ).


                                              18
dispute them.”128 Plaintiffs reply that defendants do not seek to introduce these

materials for their existence, rather, they contend “[d]efendants’ mountain of extrinsic

materials is singularly designed to dispute the truth of [p]laintiffs’ well-pled factual

allegations.”129

       The court agrees that these materials should be excluded from the record before

the court on this motion to dismiss. First, the court has already declined to consider all

arguments made outside the “Argument” sections of the briefs, including the argument

related to the vast majority of the public-record materials in question.130 The matter

outside the Complaint discussed in Sections I–III of defendants’ opening brief on the

motion to dismiss merely accompany this already-excluded argument.131 To be sure,

these materials include extensive citation to the aforementioned Burwell decision.132

Although the parties dispute the extent to which the court may take judicial notice of the

Burwell court’s Memorandum Opinion and Order, 133 the court does not reach this

question. The issue presented to the court is far simpler—defendants present matter

outside the Complaint as fact and ask the court to draw inferences in their favor.134 This

is improper on a motion to dismiss.135

       Second, the remaining materials in defendants’ opening brief136 appear to



       128
            Id. at 2.
       129
            D.I. 32 at 1.
        130
            See supra Part IV.A.2. at 15.
        131
            E.g., D.I. 24 at 1 & n.1 (attorney argument accompanied by matter outside the
Complaint).
        132
            See, e.g., D.I. 24 at 7–9 (containing a section entitled “The Complaint Omits
That A Federal Court Granted An Injunction To Prevent Implementation Of A CMS Rule
So That ESRD Patients Could Continue To Receive Charitable Premium Assistance.”).
        133
            D.I. 30 at 13; D.I. 34 at 7–8.
        134
            E.g., D.I. 24 at 10–12 (identifying defendants’ contentions of deficiencies in
the Complaint, accompanied by inferences defendants ask the court to make in their
favor).
        135
            See supra note 56.
        136
            See D.I. 24 at 21–22 & nn.14–15 (discussing the only public-record material in
the “Argument” section).


                                              19
support a legal conclusion137 intended to demonstrate a complete lack of culpability on

DaVita’s part, and to lead the court to dismiss the Section 14(a) claim.138 However this

matter outside the pleadings must also be excluded. For example, the Complaint

alleges that defendants violated Section 14(a) of the Securities Exchange Act of 1934

(Count IV) when they “caused the Company to purposefully steer patients into

unnecessary insurance plans in order to maximize profits[.]”139 Elsewhere, the

Complaint alleges that this conduct was “unlawful[] and/or illicit[.]”140 Defendants dispute

these facts and ask the court to take notice of various Medicare regulations and

publications in order to “confirm[] that DaVita’s conduct was proper as a matter of

law[.]”141 Essentially, defendants ask the court to grant summary judgment as to some

form of declaratory relief under the guise of “judicial notice,” but no such motion is

before the court. The requested judicial notice is matter beyond the Complaint,142 which

defendants ask the court to consider and to use to draw inferences in their favor.143




       137
          D.I. 24 at 21 (emphasis in original) (“Legally, no court, government body or
administrative agency has found that anything DaVita did was improper.”).
      138
          D.I. 34 at 3–13.
      139
          D.I. 13 at ¶ 150.
      140
          Id. at ¶ 51.
      141
          D.I. 24 at 20–21.
      142
          None of the public-record materials identified by defendants are discussed in
the Complaint.
      143
          See supra note 56.


                                             20
              2.     Materials attached to defendants’ opening brief

       As to the materials attached to defendants’ opening brief,144 defendants seek to

introduce these materials to argue issues of fact before the court145 and to cite other

portions of the articles for their own purposes.146 These materials do not appear to

facially contradict the allegations in the Complaint,147 and other than defendants’ general

disagreement with those allegations, defendants offer no explanation as to why the

court should consider these materials at this time.

              3.     Conclusion

       For the reasons discussed, the court agrees with plaintiffs that the materials

outside the pleadings that defendants seek to introduce are inappropriate f or the court

to consider at this motion to dismiss stage. The court will not consider these materials

outside the pleadings and, thus, will GRANT plaintiffs’ motion to strike, D.I. 28.

       C.     Motion to Dismiss

       Defendants “move, pursuant to Federal Rules of Civil Procedure 12(b)(6) and

23.1, to dismiss the Verified Consolidated Derivative Complaint, D.I. 13, on the grounds

that Plaintiffs . . . failed to make demand on the DaVita Board of Directors.”148 In

addressing this motion, the court considers the demand futility arguments in the

Complaint, the parties arguments, the question under Delaware law of which demand-

excusal test to apply, and the application of that test. For the reasons that follow, the

court DENIES defendants’ motion.



       144
            D.I. 25-1, exs. A–D.
       145
            E.g. D.I. 24 at 9–12 (disputing, in extensive detail, the allegations related to
the St. Louis Post-Dispatch article quoted in the Complaint).
        146
            Id. at 11 (citing D.I. 25-1, ex. B to add language from the Southern
Investigative Reporting Foundation article that was not included in the Complaint).
        147
            E.g., D.I. 24 at 10 (attaching a corrected version of the St. Louis Post-Dispatch
article discussed in ¶ 103 of the Complaint and disputing the interpretation of the article,
but not explaining how the corrected version contradicts the allegations in the
Complaint).
        148
            D.I. 23.


                                             21
              1.      The parties’ arguments

       Plaintiffs, in the Complaint, make it clear that their position is that Aronson is the

appropriate test for demand futility. For example, the Complaint specifically uses the

language of Aronson and addresses the subject of demand futility under both prongs.149

       Meanwhile, defendants take a different approach. In the “Legal Standard” section

of their opening brief in support of the motion to dismiss, defendants consider the tests

for demand futility under both Aronson and Rales. Citing a decision from the Court of

Chancery, Guttman v. Huang,150 defendants explain that “[w]hile the tests are different,

‘upon closer examination, however, that singular inquiry of Rales makes germane all of

the concerns relevant to both the first and second prongs of Aronson.’”151 Therefore,

defendants argue, the standard under Delaware law is:

              whether the Board’s conduct is characterized as an
              affirmative act or a failure to act, the relevant questions for
              assessing whether Plaintiffs adequately plead demand futility
              is whether the Complaint contains particularized facts
              showing that a majority of the Board lacks independence or
              is interested or faces a substantial likelihood of personal
              liability for any of the claims alleged in the Complaint.152
Following this logic, defendants argue that dismissal is appropriate, because: (1) the

“Complaint makes no meaningful allegations challenging the independence of the

Board[,]”153 and (2) on a claim-by-claim basis, the “factual allegations in the Complaint

fall short of pleading a substantial likelihood of personal liability.”154 Starting with

plaintiffs’ Section 14(a) claim (Count IV), defendants contend that the court “could f ind

that the Complaint fails to satisfy Rule 23.1 as to the Section 14(a) claims and decline to

exercise supplemental jurisdiction over the state law claims.”155 What follows in

       149
           D.I. 13 at ¶¶ 116–30.
       150
           823 A.2d 492 (Del. Ch. 2003).
       151
           D.I. 24 at 13 (citing Guttman v. Huang, 823 A.2d 492, 501 (Del. Ch. 2003)).
       152
           Id at 13–14.
       153
           D.I. 24 at 14.
       154
           Id. at 17 (footnote omitted).
       155
           Id. n.12.


                                               22
defendants’ brief is a challenge to the legal sufficiency of plaintiffs’ claims under the

pretense that plaintiffs have not adequately pleaded a “substantial likelihood of personal

liability.”156

         Plaintiffs answer that demand is excused under Aronson, because “defendants’

conscious decision to implement a system designed to . . . steer ESRD patients to

private insurance in order to boost profits[] is not a protected business judgment.”157

“Nor are defendants protected for hiding their scheme from shareholders while they

allowed it to continue.” 158 In support, plaintiffs allocate nearly nine pages of their brief to

discuss in detail the allegations of the Complaint and to argue that “[t]hese actions fall

far outside the protection of business judgment and, therefore, demand is excused.”159

Thereafter, plaintiffs repeat their allegations that each director faces a substantial

likelihood of personal liability for breach of fiduciary duty,160 and a majority of the board

also faces a substantial likelihood of liability for the Section 14(a) violation.161 In addition,

plaintiffs argue that they have adequately pleaded their state law claims.162

         In reply, defendants contend that, with regard to the question of whether a

majority of the directors lacked independence or were somehow interested, plaintiffs’

response to defendants’ arguments is not sufficiently “substantive” and that

“[a]ccordingly, [p]laintiffs effectively concede that they have not pled a lack of

independence or interestedness.” 163 Defendants argue:

                 Thus, by [p]laintiffs’ own formulation, the survival of their
                 Complaint rests solely on whether they have adequately
                 alleged that [DaVita] violated the law, and are wrong to
                 argue that the mere existence of a violation is all that

         156
             Id. at 17–30.
         157
             D.I. 30 at 8.
         158
             Id. (citation omitted).
         159
             Id. at 16.
         160
             Id. at 17–21.
         161
             Id. at 21–26.
         162
             Id. at 26–30.
         163
             D.I. 34 at 3–4 (footnote omitted).


                                                  23
              [p]laintiffs need to plead in order to allege a substantial
              likelihood of personal liability.164
With this straw-man argument in place, defendants contend that, under Delaware law,

plaintiffs “must, first, ‘point to a specific section that the company violated’ and ‘allege

particular facts in relation to the statutes and regulations.’”165 Of course, defendants then

argue that plaintiffs have not pleaded any illegality.166 Moreover, defendants identify

numerous additional reasons why plaintiffs have not adequately pleaded a substantial

likelihood of personal liability as to the Section 14(a) and state law claims.167

              2.     Analysis
       Presently before the court is defendants’ motion to dismiss the Complaint for

failure to satisfy the demand futility requirements of Rule 23.1.168 The parties dispute

whether Aronson or Rales is the appropriate test to apply in the case at bar. 169 As a

result, the record contains extensive argument related to the independence or

interestedness of the directors that could apply to either Rales or the first prong of

Aronson. With regard to the second prong of Aronson, plaintiffs address this subject in

their brief, but defendants do not. Before addressing the substance of the parties’

opposing positions, the court first addresses the question of which test to apply.




       164
           Id. at 4.
       165
           Id. (brackets and other alterations omitted) (citing Wilkin ex rel. Orexigen
Therapeutics, Inc. v. Narachi, 2018 WL 1100372, at *1, *12 (Del. Ch. Feb. 28, 2018)).
       166
           Id. at 4–13.
       167
           Id. at 14–18.
       168
           It is undisputed that Delaware law applies to the question of demand futility.
       169
           Compare D.I. 24 at 13–14 (defendants arguing that Rales encompasses
Aronson as a matter of law), with D.I. 30 at 7–8 (plaintiffs contending that Aronson
applies to the case at bar).


                                              24
                     (a)    Aronson applies to the claims at bar

       The allegations in the Complaint challenge specific Board decisions related to the

decision to pursue the “Medicaid Opportunity” initiative,170 to make approximately $100

million in annual donations to AKF in furtherance of the “Medicaid Opportunity”

initiative,171 to compensate executives and directors based upon DaVita’s performance

in the “Medicaid Opportunity” initiative,172 and to file the 2016 Proxy Statement in

furtherance of the “Medicaid Opportunity” initiative without discussing the plan and its

known risks.173 The Complaint identifies numerous reasons for demand excusal,

including those associated with both prongs of Aronson.174 In their brief, plaintiffs

expressly argue that Aronson applies.175

       At every turn, defendants seek to direct the court’s attention to the lang uage in

Guttman and away from any and all discussion of the business judgment prong of

Aronson.176 However, defendants have not adequately explained why Rales, and not

Aronson, should apply to the facts alleged in the Complaint. In addition, there is no

basis for the court to conclude that Guttman is an applicable statement of the law in the

case at bar. The court discusses these reasons below.

       First, defendants’ conclusory assertions of a legal standard do not explain why

the Rales test should apply to the case at bar. For example, defendants do not discuss

how the allegations in the Complaint compare to the “three principal scenarios” 177 in

which Rales applies to demand excusal.178 Moreover, the Complaint alleges that a

majority of the directors who made the challenged business decisions are still on the

       170
           D.I. 13 at ¶¶ 49–50, 73–74; D.I. 30 at 8–10.
       171
           D.I. 13 at ¶¶ 95, 109; D.I. 30 at 10.
       172
           D.I. 13 at ¶ 149–56; D.I. 30 at 22–24.
       173
           E.g., D.I. 13 at ¶ 82; D.I. 30 at 22–26.
       174
           D.I. 13 at ¶¶ 115–29.
       175
           D.I. 30 at 7–8.
       176
           Despite defendants’ assertions, D.I. 34 at 3 n.2, the court f inds no evidence
that plaintiffs agreed to narrow their focus to defendants’ limited Rales inquiry.
       177
           See supra note 81.
       178
           See generally D.I. 24.


                                            25
Board and would have considered plaintiff’s demand,179 which would suggest that

Aronson applies,180 but defendants do not consider this threshold question.

       Second, defendants’ citation to Guttman (which follows Rales) as black-letter law

of demand futility is misleading.181 The cited language is part of a discussion of “the

differences between the Rales and the Aronson tests in the circumstances of this

case[.]”182 Guttman is limited to its facts.

       Third, on the facts, Guttman is inapposite. In that case, plaintiffs alleged “that the

defendant-directors individually breached their fiduciary duties by either purposely

trading in their individual capacities while possessing material, non-public

information . . . and/or by failing to ensure that [the company] had in place the financial

control systems necessary to ensure compliance with applicable accounting

standards.”183 “[B]oth the plaintiffs and the defendants” in Guttman, “agree[d] that the

standard set forth in Rales v. Blasband applie[d.]”184 The Court of Chancery noted that

plaintiffs did not “challenge any particular business decision made by the [company’s]

board as a whole.”185 In the case at bar, the Complaint does not allege insider trading or

a failure of oversight. Rather, plaintiffs challenge specific Board decisions and identify

Aronson as the applicable standard. In light of the allegations in the Complaint and the

arguments in plaintiffs’ answering brief, defendants offer no explanation as to why

Guttman should apply to the case at bar.

       Taking the well-pleaded allegations in the Complaint as true, and drawing all
       179
             D.I. 13 at ¶ 120 (“Significantly, a majority (eleven out of twelve) of the current
Board members . . . have served as directors during the period of time in which the illicit
scheme was in full effect[.]”).
         180
             Contra Rales, 634 A.2d at 933–34 (“[A] court should not apply
the Aronson test for demand futility where the board that would be considering the
demand did not make a business decision which is being challenged in the derivative
suit.”).
         181
             D.I. 24 at 13–14.
         182
             Guttman, 823 A.2d at 500 (emphasis added).
         183
             Guttman, 823 A.2d at 499.
         184
             See id. (footnote omitted).
         185
             Id.


                                               26
reasonable inferences in plaintiffs’ favor, the court concludes that plaintiffs have pleaded

challenges to specific decisions of DaVita’s Board acting as a whole. Therefore, the

demand-futility test in Aronson applies to the case at bar.

                      (b)    Under Aronson, the Complaint should not be dismissed

       Plaintiffs contend that the Complaint contains sufficient factual allegations to

support either prong of Aronson.186 Under the Aronson test, “if either prong is satisfied,

demand is excused.”187 Thus, defendants bear the burden to establish that plaintif fs

have failed to demonstrate demand excusal under both prongs of Aronson.188

       Defendants’ argument in this regard reasonably pertains to the first prong of

Aronson—the disinterest and independence of a majority of the Board. Even

defendants’ extensive discussion of whether there is “a substantial likelihood of director

liability” speaks to this factor as well.189 As a result, the court begins with the second

prong of Aronson,190 turning to the first prong only if it is apparent that plaintiffs have not

set forth particularized facts creating a reasonable doubt that the Board’s decisions to

pursue and support DaVita’s “Medicaid Opportunity” initiative were protected by the

business judgment rule.191 For the reasons that follow, the court concludes that

plaintiffs have met their burden.

       In the context of DaVita’s $100 million in annual donations to the AKF, AKF’s

       186
            See generally D.I. 30 at 6–26.
       187
            Brehm, 746 A.2d at 256.
        188
            Cf. Levine, 591 A.2d 194, 206 (Del. 1991) (“[I]n a claim of demand futility,
there are two alternative hurdles, either of which a derivative shareholder complainant
must overcome to successfully withstand a Rule 23.1 motion.”).
        189
            See, e.g., Aronson, 473 A.2d at 815 (citations omitted) (“[T]he mere threat of
personal liability for approving a questioned transaction, standing alone, is insufficient to
challenge either the independence or disinterestedness of directors, although in rare
cases a transaction may be so egregious on its face that board approval cannot meet
the test of business judgment, and a substantial likelihood of director liability therefore
exists.”).
        190
            Aronson, 473 A.2d at 814 (“[W]hether, under the particularized facts alleged, a
reasonable doubt is created that: . . . the challeng ed transaction was otherwise the
product of a valid exercise of business judgment.”).
        191
            Brehm, 746 A.2d at 258; Levine, 591 A.2d at 206.


                                              27
premium assistance program, alleged AKF practices favoring dialysis patients of donor

companies (such as DaVita), and known AKF policies supporting premium assistance

only for dialysis (and not transplant) patients, it is reasonable to inf er, as the Complaint

alleges, that the Medicaid Opportunity initiative was part of a larger, systematic plan by

DaVita’s management to drive revenues and profitability through the AKF donations.

       Defendants broadly take the position that DaVita’s donations to AKF, as w ell as

its efforts to educate dialysis patients on Medicaid and Medicare of private-insurance

alternatives, were not illegal or unlawful. However, at this stage in the proceedings, the

court is not concerned with the possibility, or the probability, that defendants are correct.

Instead, the focus is on the facts alleged in the Complaint and the reasonable

inferences, which the court must draw in favor of plaintiffs.

       In this regard, the key inferences are that a reasonable stockholder could

conclude that the donations to AKF were contrary to DaVita’s stated policies concerning

charitable donations 192 and that “[t]he Board’s challenged misconduct at the heart of this

case constitutes unlawful/illicit activity or the facilitation of illegal/illicit activity” approved

by “a majority (eleven out of twelve) of the current Board members[.]”193 The Complaint

alleges that these types of decisions “cannot be considered a valid exercise of business

judgment.”194

       In support, plaintiffs rely on several cases,195 central among which is Rosenbloom

v. Pyott.196 Defendants challenge these cases on their facts, and it is apparent that

some of the cited cases are limited to their facts.197 For the most part, however,
       192
           See D.I. 13 at ¶¶ 44–45 (detailing DaVita’s Code of Conduct related to
“Charitable Contributions” for employees, officers and directors).
       193
           Id. at ¶ 120. The facts pleaded include numerous articles, statements by
DaVita and company management, requests for public comment, and federal
investigations—all of these materials support the inference that DaVita’s actions were
unlawful or illicit.
       194
           Id.
       195
           D.I. 30 at 8–9.
       196
           765 F.3d 1137 (9th Cir. 2014).
       197
           D.I. 34 at 8–11. For example, defendants contend that Kandell on behalf of
FXCM, Inc. v. Niv, No. CV 11812-VCG, 2017 W L 4334149, (Del. Ch. Sept. 29, 2017),


                                                 28
defendants’ position appears to be a rebuttal solely of the allegations of illegality. For

example, in Rosenbloom, the Ninth Circuit found that the board of directors of Allergan

was consciously inactive in the face of the company’s “illegal off-label promotions of

Botox.”198 The Rosenbloom court concluded it was a reasonable inference from the

facts alleged that “the ‘red flags’ of illegal conduct that actually or constructively alerted

the Board to wrongdoing . . . were welcome indicators that a massive, Board-approved

push for off-label sales of Botox was going according to plan.”199 Defendants argue that

Rosenbloom does not apply, because “[n]o such conduct warning from counsel is

alleged here.”200 In other words, defendants suggest that the law requires smoking-gun

evidence of known illegal activity in the Complaint. However, “at the pleadings stage,”

plaintiffs do not have to “point to actual confessions of illegality by defendant directors to

survive a Rule 23.1 motion[.]”201 Instead, “a court can draw the inference of wrongful

conduct when supported by particularized allegations of fact.”202 Viewing the Complaint

as a whole,203 the Board ignored several “red flags” that give rise to an inference of

wrongful conduct.




“is the exception that proves the rule[,]” D.I. 34 at 11. This unpublished opinion of the
Court of Chancery is, as defendants explain, limited to its facts, id. at 12, but defendants
nonetheless cite Kandell as setting forth general principles of law, id.
        198
            Rosenbloom, 765 F.3d at 1157.
        199
            Id.
        200
            D.I. 34 at 9.
        201
            Louisiana Mun. Police Employees’ Ret. Sys. v. Pyott, 46 A.3d 313, 357 (Del.
Ch. 2012) (footnote omitted), rev’d on other grounds sub nom. Pyott v. Louisiana Mun.
Police Employees’ Ret. Sys., 74 A.3d 612 (Del. 2013).
        202
            Id.
        203
            Cf. Rosenbloom, 765 F.3d at 1155 (finding the trial court abused its discretion
when “it considered the factual allegations in isolation of each other rather than in
combination[.]”).


                                              29
                            (i)    DaVita’s $100 million donation to AKF

       There is reasonable doubt that the Board’s decision to approv e a $100 million

annual donation and to keep the f act of this donation from stockholders is subject to the

business judgment rule. It is clear to the court that a majority of defendants either knew,

or should have known, that DaVita was making the $100 million annual donation to

AKF. The size of this donation is remarkable, and it is reasonable to infer that DaVita

expected something in return for this substantial donation. It is also remarkable that

DaVita did not discuss this donation anywhere in its public disclosures, including its

financial statements or its discussion of the company’s charitable activities. The

language in DaVita’s Code of Conduct related to charitable contributions is worth

repeating:

              Charitable contributions may be made to outside charities,
              on DaVita’s behalf, with proper approvals from [DaVita’s
              corporate communications team] in the U.S. or [DaVita’s
              corporate compliance team] outside the U.S. We do not
              participate in charitable activities or make charitable
              contributions to improperly induce referrals, to illegally gain
              an unfair business advantage, or in violation of the law.204
Given two possibly opposing readings of the Code of Conduct, the court selects the one

that favors plaintiffs.205 A stockholder reading this Code of Conduct could reasonably

conclude that DaVita did not—as a matter of policy—make donations to organizations

like AKF in order to drive revenues or profit.

       In addition, the members of the Board have a duty of loyalty to the shareholders,


       204
          D.I. 13 at ¶ 44.
       205
          Defendants argue that “[p]laintiffs’ factual allegations do not and cannot
support their contention that DaVita did anything improper – much less illegal.” D.I. 24 at
3. Although this argument suggests the inference that the alleged conduct does not
violate the Code of Conduct, it is improper for the court to draw such an inference in
favor of defendants on a motion to dismiss. See, e.g., Rosenbloom, 765 F.3d at 1155
(footnotes and citations omitted) (finding that “the district court committed a number of
errors, and thereby abused its discretion” when it “repeatedly drew inferences in the
Board’s favor, crediting Allergan’s reasonable interpretations of the factual allegations
over Plaintiffs’ reasonable interpretations of those same allegations.”).


                                             30
which includes the duty of good faith. Defendants’ argument, that the $100 million

annual AKF donation is not illegal, fails to account for the Board’s duties and

presumption in favor of Board oversight that gives rise to the business judgment rule in

the first place. Under these well-established and known duties, a DaVita shareholder

would reasonably expect the Board to disclose the AKF donation were there any

possible ambiguity or uncertainty about the interpretation of the Code of Conduct. Given

that defendants argue emphatically that there is nothing illegal or improper about the

AKF donation, it is puzzling that the Board and company management chose not to

disclose this donation to shareholders.

       Moreover, the statement that the decision to make a charitable donation requires

“proper approvals” from DaVita’s corporate communications team, suggests that

DaVita, like many other companies, would seek to publicize its charitable activities.206

As a result, a shareholder would reasonably expect DaVita to publicize its $100 million

annual donation to AKF.

       Therefore, during the relevant period, the DaVita Board approved a $100 million

annual donation to AKF and decided not to disclose this donation to shareholders. T his

was at a time in which DaVita was publicly stating that it did not make donations of that

kind and was publicizing other corporate charitable activities. A reasonable shareholder

would expect to know about the AKF donation either through Board disclosure or the

publicity that would naturally follow a donation of such a large size. As such, these facts

and the associated inferences create reasonable doubt that the Board’s decision to

approve DaVita’s $100 million donation to AKF, and to hide this donation f rom

shareholders, is the product of a valid exercise of business judgment.207
       206
           E.g., DaVita, Inc., DaVita Reports on 2016 Corporate Social Responsibility
and Innovation, (May 22, 2017), http://pressreleases.davita.com/2017-05-22-DaVita-
Reports-on-2016-Corporate-Social-Responsibility-and-Innovation.
       207
           Alternatively, these decisions appear to be one of the rare cases in which “a
transaction may be so egregious on its face that board approval cannot meet the test of
business judgment, and a substantial likelihood of director liability [under the first prong]
therefore exists.” Aronson, 473 A.2d at 815. For the reasons discussed, the Board’s


                                             31
       Under Aronson’s disjunctive test, this alone is sufficient to excuse board demand

under Rule 23.1. Below, the court addresses additional bases for demand excusal.

                            (ii)   DaVita’s Medicaid Opportunity initiative

       The facts and inferences surrounding the Medicaid Opportunity initiative support

demand excusal for plaintiffs’ Section 14(a) claim under the second prong of Aronson

and plaintiffs’ state law claims under the first prong of that test. A majority of defendants

either knew or should have known about DaVita’s Medicaid Opportunity initiative. In

fact, the Board sought an advisory vote in the 2016 Proxy Statement to extend the

compensation plan associated with the Medicaid Opportunity initiative to DaVita’s

named executive officers. Until pressured by outside forces, DaVita’s Board and

management chose not to publicly disclose any of these facts. When management

spoke on the subject, they declined to disclose the extent of the program or its impacts

on DaVita’s bottom line. Broadly speaking, in light of the AKF donation, these

allegations support the inference that the Board approved a plan to capitalize on

DaVita’s AKF donation by encouraging ESRD dialysis patients on Medicaid to apply for

private insurance plans supported by AKF.

       Plaintiffs’ Section 14(a) claim is premised on the allegation that various

disclosures were necessary to make the 2016 Proxy Statement not false or

misleading.208 Taking the well-pleaded allegations in the Complaint as true, the Section

14(a) claim supports the inference that defendants’ conduct was illegal or improper.209

decision not to disclose the AKF donation could be a breach of the defendant directors’
duties of good faith and loyalty.
       208
           E.g., D.I. 13 at ¶ 150.
       209
           D.I. 13 at ¶¶ 150–56. Defendants challenge the sufficiency of the Complaint’s
Section 14(a) allegations, D.I. 24 at 17–25, after stating the legal standard for a Section
14(a) claim, id. at 17–19, defendants’ argument bears no relation to this standard and
appears to be that the Section 14(a) claim should be held to a heightened pleading
standard for fraud, id. at 19. Thereafter, defendants’ subsequent arguments bear no
apparent relation to either of these first two arguments, and instead appear to challenge
the factual allegations in the Complaint and ask the court to draw inferences in favor of
defendants, id. at 19–25. In light of the rambling presentation in this section, the court
declines to speculate as to what defendants’ argument actually is.


                                             32
Such an allegation of illegal or improper conduct, therefore, creates reasonable doubt

that defendants’ decision to publish the 2016 Proxy Statement without these disclosures

is protected by the business judgment rule.

       Plaintiffs’ state law claims follow a different path on these facts. Although it is

unclear at this stage in the proceedings exactly how the alleged conduct is either illegal,

illicit, or improper, the Board defendants should have been alerted to numerous red

flags based upon the fact that DaVita did not disclose the AKF donation and pursued

the Medicaid Opportunity initiative, including incentive “pay for performance” of

managers and named executive officers. Chief among these is the “estimated

breakeven threshold of $250 per dialysis treatment”210under the Medicaid Opportunity

initiative, which meant that “DaVita’s ability to collect over $1,000 per session

generate[d] a heroic return on its capital.” 211 In light of DaVita’s business model, a

business plan with such high margins, in and of itself, should have been a red flag for

the Board. Moreover, according to the Complaint, DaVita was measuring the rate of

return associated with the Medicaid Opportunity initiative in relation to charitable

donations to AKF, which should have been another red flag for the Board.

       Plaintiffs characterize this alleged conduct as a challenged corporate decision,

but these specific allegations appear to be a failure by the Board “to act in the face of a

known duty to act, [which] thereby demonstrat[es] a conscious disregard for [the

Board’s] responsibilities, [and is a] breach [of] their duty of loyalty by failing to discharge

that fiduciary obligation in good faith.”212 A breach of the duty of loyalty gives rise to a

substantial likelihood of personal liability for the majority of the Board.213 In this regard,

the Complaint alleges particularized facts that suggest a majority of the Board214

       210
           D.I. 13 at ¶ 111.
       211
           Id.
       212
           Stone ex rel. AmSouth Bancorporation v. Ritter, 911 A.2d 362, 370
(Del. 2006).
       213
           Id. at 369–70.
       214
           D.I. 13 at ¶¶ 124–25.


                                              33
breached their duty of loyalty to DaVita shareholders under either of two theories. The

first is that the Board approved the Medicaid Opportunity plan in association with the

AKF donation, which plaintiffs allege was not in DaVita’s best interests. The second is

that the Board failed to act when company management chose to pursue this plan.

Under either theory, these alleged breaches of defendants’ duties of good faith create

reasonable doubt that a majority of the Board is disinterested or independent and,

therefore, support demand excusal under the first prong of Aronson.

                               (iii)   Conclusion

         For the reasons discussed above, plaintiffs have set forth particularized facts

creating reasonable doubt that the Board decisions approv ing the $100 million annual

donation to AKF, DaVita’s Medicaid Opportunity initiative including managerial and

executive compensation, and the 2016 Proxy Statement were made by disinterested

and independent directors and were the product of a valid exercise of business

judgment.215 Since plaintiffs have met their burden, the court declines to address the

remainder of defendants’ arguments.

V.       CONCLUSION

         For the reasons discussed herein, IT IS ORDERED that:

                            1. Plaintiffs’ motion to strike (D.I. 28) is GRANTED, and


                            2. Defendants’ motion to dismiss (D.I. 23) is DENIED.




Dated:         4/25/2019                               /s/ Mary Pat Thynge
                                                       Chief U.S. Magistrate Judge




         215
               Brehm, 746 A.2d at 258; Levine, 591 A.2d at 206.


                                               34
